Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to punish appellant for contempt denied, with ten dollars costs. In a proceeding brought on the petition of Home Title Insurance Company, under section 333 of the Real Property Law,  to cancel and discharge a mortgage of record, to which appellant, an attorney, was not a party, the court has no power to punish appellant for contempt under section 753 of the Judiciary Law “ unless there be some order issued which must be clear and explicit in its terms of direction.” *632(Matter of People ex rel. Donnelly v. Miller, 213 App. Div. 88.) Kapper, Hagarty, Seeger, Carswell and Seudder, JJ., concur.